PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Suarez, Tomas, Joel
Application No. 15/265,888
Filed: 15 Sep 2016
For: Ventilated Child Car Seat

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition filed February 1, 2021, under 37 CFR 1.137(a)1, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled "Renewed Petition under 37 CFR 1.137(a)". This is not a final agency decision.
	
This application became abandoned for failure to timely reply to the non-Final Office Action mailed January 22, 2018.  A shortened statutory period of three months was set for replying to the Final Office Action. Accordingly, a Notice of Abandonment was mailed April 23, 2018.
A petition filed July 22, 2020 did not satisfy 37 CFR 1.137(a)(4) and the petition was dismissed in a decision mailed September 1, 2020. Petitioner submitted the required statement of unintentional delay, however, the petition to revive the application under 37 CFR 1.137 was filed more than two years after the date of abandonment. 

Comes now petitioner with the instant renewed petition with a three month extension of time and additional information to establish that the entire delay was unintentional in accordance with the March 2, 2020, USPTO Notice published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222.  	
	
Petitioner argues, “The owners did not have the financial resources to move forward with the patent prosecution at that time. As soon as the owners of the invention had the financial resources they moved forward with the prosecution and are asking that it be accepted.”
A review of the explanation presented in the renewed petition does not satisfactorily outline circumstances surrounding the delay that establishes the entire delay was unintentional. 
Petitioner will need to verify that they did not have sufficient funds to pay the fees and expenses associated with prosecuting the application, and that it was not the case that they simply chose not to pay those costs at that time. Further, additional detail is required as to when petitioner lacked funds and when they secured the funding needed to file the petition.

MPEP 711.03(c) provides: 

A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137 because:
1. (A) the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
2. (B) the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
3. (C) the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
4. (D) the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
5. (E) the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.

Finally, while there is just a single inventor as the applicant and no assignment of record, the statement of unintentional delay refers to the “owners”.  The statement does not provide for who the “owners” are or explain the connection with the “owners” and the funding required for prosecuting the application. 

Therefore, it cannot be determined whether or not the delay was unintentional. The requirement for additional information therefore has not been met. 

Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 



Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional

Before the petition under 37 CFR § 1.137 can be granted, a renewed petition and a further
showing of unintentional delay as indicated above is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).